Title: William Jarvis to Thomas Jefferson, 20 January 1810
From: Jarvis, William
To: Jefferson, Thomas


          
            sir
            Lisbon 
                     20 Jany 1810
          
           It is so often suspected that marks of attention, in the way of trifling presents, to persons in high Official stations, have some sinister intention, that I have always hesitated to shew these marks of regard least, from these motives, they should be received with reluctance; but when presented to persons out of Office, from whom no advancement of personal interest is expected, it must certainly be set down to the purer motives of gratitude for benefits received or for the high respect entertaind for the person, to whom the compliment is paid. Both one & the other are my sentiments toward you; and now permit me to assure you that when I formerly took the liberty to offer you some trifles, it was not to the President I offered them, but to the Man who filled the station; and my veneration for you being in no wise lessened by your secession from Office, I hope you will allow me again to trespass on your goodness with a small present, which I trust, from your Patriotism, will not be unacceptable.    After much exertion I have been able to obtain a few Merino  Sheep warranted of the best breed in Spain, and, thinking the climate of Virginia more favourable for their propagation, as more resembling that of Spain
                  than
			 the Northern states, I cannot forbear sir making you an offer of a
			 Ram & Ewe, both as a
			 mark of my great esteem, & well knowing that the experiment cannot be in better hands; and I pray you sir to do me the honor of their acceptance. Least sir the idea of expense should deter
			 you,
			 allow me to say, that they did not cost me very much, having got them at a reasonable price by the assistance of a spanish Gentleman—There are two or three large vessels now bound
			 to Alexandria (the only ones bound to Virginia) by one of which I shall try to forward them, with a pair more for Mr Madison. Please to give your directions regarding them. 
          
                  
                  
                  Nothing is known here of the movements of the French in the North of Spain, beyond the surrender of Gerona to them. The head quarters of the British Army is at 
                  Cintra 
                  Coimbra & there advanced post at Viseu. The advantage of this position is not so visible unless as affording an easy retreat to Figueira, for embarkation, if necessary.
          The late transaction with Mr Jackson is generally approved among our Countrymen here and they appear ready with firmness, to meet any event that may ensue from it.
          
            With sentiments of profound respect—I am sir Yr Mo: Obliged & Mo: Hble svt
            
                  Wm Jarvis
          
        